DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
“Rolling unit” in claim1 line 1 should be “A rolling unit”.
“Units as in claim x” in claims 2-11 should be “The rolling unit as claimed in claim x” or similar.
“a plurality of rolling units as in claim 1” in claim 12 should be “a plurality of the rolling units as claimed in claim 1” or similar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a rolling unit provided with a respective rolling mill, and comprising…”. It is unclear where the preamble of the claim ends. Is “rolling mill” part of the claim or intended use? Examiner suggests changing the claim to “a rolling unit comprising a respective rolling mill, a support assembly…” or similar.
Claim 1 recites the limitation “said attachment portion of said support rod” in the last line. There is insufficient antecedent basis for this limitation in the claim. The limitation “an attachment portion of said support rod” has not been previously cited. Is this referring to “attachment portion of said roll” in line 5? 
Claim 2 recites the limitation “the bayonet type”. There is insufficient antecedent basis for this limitation in the claim. The limitation “a bayonet type” has not been previously cited. Also, the phrase "type" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation “said elastic means normally retaining” in line 4-5. It is unclear what “normally” retaining means. Clarification is required. 
Claim 9, 11 recites the limitation “it” in line 1. It is unclear what “it” is referring to. Is it referring to the rolling unit?
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ecker (US 3596944).
	Regarding claim 1, Ecker discloses a rolling unit (Fig. 1) provided with a respective rolling roll (1, 9), and comprising a support assembly configured to support said roll at one of its ends (right end as shown in Fig. 1) and selectively rotatable around an axis of rotation (horizontal axis going through the middle of 1 and 2), characterized in that 5said support assembly comprises: - a support rod (3) provided at a first end (right end) with an attachment portion (9) of said roll, - a support body (8) provided with a tubular cavity (interior of 8) in which said support rod (3) is slidingly inserted along said axis of rotation, and 10- elastic means (4 -belleville washers act as an elastic means) interposed between (see Fig. 1) said support rod and said support body in order to selectively hold (Col. 2 line 26-44), with said attachment portion, said roll attached to said support roll, by means of an action of elastic retention (force applied by 4) in a direction parallel (to the left as viewed in Fig. 1) to said axis of rotation, and in that said rolling unit comprises an actuation assembly (10) 15configured to selectively move (Col. 2 line 58-70) said support rod along said axis of rotation and to allow (Col. 2 line 58-70) the removal of said roll, wherein said roll is provided with at least one coupling seating (9 has a seating that engages with 8 that closes i.e. lock with each other. See Col. 2 line 26-34) configured to define a closing mechanism with said attachment portion of said support rod.  
	Regarding claim 2, Ecker discloses the unit as in claim 1, characterized in that said closing mechanism is of the 20bayonet type (examiner notes that engagement between 8 and 9 is bayonet type).  
	Regarding claim 3, Ecker discloses the unit as in claim 1, characterized in that said support rod (3) is provided with a second end (left end as viewed in Fig. 1) opposite the first end, and in that said actuation assembly is provided with an actuation element (13) acting on said second end when the selective removal of said roll is required. (see Col. 2 line 58-70)  
	25 Regarding claim 4, Ecker discloses the unit as in claim 3, characterized in that said actuation element (13) is aligned with said axis of rotation and can be selectively positioned in a first position (position as shown in Fig. 1) in which said actuation element is not in contact with said support rod, and in a second position (Col. 2 line 58-70: 13 comes to rest on the end 3b) in which said actuation element is in contact with said second end of said support rod in order to move the 30latter along said axis of rotation. (Col. 2 line 58-70)
	Regarding claim 5, Ecker discloses the unit as in claim 1, characterized in that said support body (8) is provided with a positioning end (right end as shown in Fig. 8b) through which said support rod is positioned protruding, and in that said positioning end is provided withWO 2019/198116PCT/IT2019/050075 - 13 -an abutment surface (8b) on which, during use, said roll (1, 9) is positioned resting, said elastic means normally retaining and attaching said roll resting on said abutment surface (force applied by 4 locks 8 and 9 together as shown in Fig. 1. See Col. 2 line 26-44).  
	Regarding claim 6, Ecker discloses the unit as in claim 5, characterized in that said positioning end (right end of 8) comprises 5a friction element (Col. 2 line 26-44: number of slots 8a that locks with slots 9a of 9. When locked, it would have friction between the two slots 8a, 9a) defining at least part of said abutment surface on which said roll is positioned.  
	Regarding claim 7, Ecker discloses the unit as in claim 1, characterized in that said roll is provided with a rolling ring (1) to roll the metal product and with a ring holder (9) on which said rolling ring is installed, said ring holder (9) being provided with said at 10least one coupling seating (9 has a seating that engages with 8 that closes i.e. lock with each other. See Col. 2 line 26-34).  
	Regarding claim 8, Ecker discloses the unit as in claim 1, characterized in that said elastic means (4) are located inside said tubular cavity of said support body (see Fig. 1).  
	Regarding claim 10, Ecker discloses the unit as in claim 1, characterized in that said support rod and said support body are coaxial and are selectively rotatable (capable of being rotated together) together with each other.  
	Regarding claim 11, Ecker discloses the unit as in claim 1, characterized in that it comprises a 20support structure (11) on which said actuation assembly (10) is positioned fixed, and in that said support structure is provided with support elements (17 and bolt near element 15 as shown in Fig. 1) configured to allow the rotation of said support assembly around said axis of rotation (when they are rotated together, the support elements would allow rotation).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ecker.
	Regarding claim 12, Ecker discloses the rolling unit of claim 1.
	Ecker is silent to an apparatus for rolling a metal product (intended use) comprising a plurality of the rolling units 25offooooojkjljfaof claim 1, in which the rolls of each of said rolling units are reciprocally disposed to define, during use, a passage gap for said metal product.
	However, the examiner takes official notice that a rolling apparatus comprising a plurality of rolling units reciprocally forming a passage gap for a product to pass for forming a metal workpiece is a well-known type of rolling apparatus. Therefore, it would have been obvious to of ordinary skill in the art at the time of the invention to have used plurality of the same rolling units of Ecker together to form a passage gap for forming metal.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a rolling unit comprising "... a motor assembly connected to said support body and configured to make said 15support assembly rotate around said axis of rotation…" as set forth in claim 9. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 9 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1780888 teaches a bayonet slot mechanism (Fig. 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725